UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7326



BERNARD BAGLEY,

                                            Plaintiff - Appellant,

          versus

DALE CAUSEY; CHRIS SIUNARD; ESCOD INDUSTRIES
BOARD OF DIRECTORS; WILLIAM R. DAVIS, ECI
Warden; GENE BAKER, ECI Prison Industry; LINDA
WILLIAMS, ECI Classification; SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS BOARD MEMBERS; SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS,
                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-95-594-2-8AJ, CA-95-595-2-8AJ)

Submitted:   January 18, 1996          Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Bagley, Appellant Pro Se. Daniel Malloy McEachin, Jr.,
Florence, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders dismissing

his two consolidated 42 U.S.C. § 1983 (1988) complaints. Appel-

lant's cases were referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1988). The magistrate judge recommended that

relief be denied and advised Appellant that failure to file timely
objections to the recommendations could waive appellate review of

the district court orders based upon the recommendations. Despite

this warning, Appellant failed to object to the magistrate judge's

recommendations.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 2